DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Todd Spears on April 22, 2021.
The application has been amended as follows:
In claim 21, on both of lines 19 and 21, --movement body-- is added after “catheter”.
In claim 24, line 1, “claim 21” is replaced with --claim 22--.
In claim 30, line 1, --the-- is added after “wherein”.
In claim 33, line 1, “hand” is replaced by --handle--.
In claim 38, on both lines 1 and 2, --body-- is added after “movement”.
Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest, in the context of the claims, both a dilation catheter movement body and a guidewire movement body slidably attached to the handle along the same path, at least a portion of the guidewire movement body being configured to translate proximally past the dilation catheter movement body and distally past the dilation catheter movement body (claims 21 and 40), or configured to translate through an opening in the dilation catheter movement body (claim 39).  Goldfarb et al. (US 20120071856) discloses both a dilation catheter movement body (114) and guidewire movement body (112) slidably attached along the same path of a handle.  However, the guidewire movement body (112) is not configured to slide past or through the dilation catheter movement body (114).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WADE MILES whose telephone number is (571) 270-7777 and whose fax number is (571) 270-8777.  The examiner can normally be reached on Monday-Friday between the hours of 11:00 am and 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/WADE MILES/             Primary Examiner, Art Unit 3771